Per Curiam.
Defendant appeals from his conviction upon a plea of guilty to the charge of assault with a deadly weapon, MCLA § 750.82 (Stat Ann 1962 Rev § 28.277). He was originally charged with assault with intent to commit murder, MCLA § 750.83 (Stat Ann 1962 Rev § 28.278), after he allegedly stabbed a woman in a laundromat. On appeal, he claims that the trial court erred in accepting his guilty plea when the examination revealed serious doubts as to the truthfulness of his plea. People v. Stewart (1968), 10 Mich App 553. We note, however, that the trial judge did refuse to accept defendant’s plea when his factual recitation indicated the stabbing was accidental. It was only after the defendant stated that he had been lying and was then -willing to tell the truth that the trial court continued. The court then conducted a lengthy explanation of the elements of felonious assault and carefully ascertained the defendant’s guilt before finally accepting the plea.
Defendant’s contention that the court should not have accepted the plea because of his intoxication is in no way substantiated by the record. The record reveals that the defendant was able to recall the events and the trial court elicited a detailed version of the defendant’s acts regarding the crime. People v. Duncan (1969), 17 Mich App 710.
The trial court is affirmed.